Detailed Action
The following is a non-final rejection made in response to preliminarily amended claims received on June 22nd 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-151 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2 is measured.” The Applicant’s disclosure does not support this assertion. The Applicant fails to provide any basis that the Applicant knows what pressures or temperatures are actually required in order to achieve this critical step in the generic sense that it is currently claimed as.
Evidence of this found in pp. 6-7 of the specification, which reads as follows [emphasis by Examiner]:
The compaction pressure exerted on the polymer powder should be sufficient to produce a homogeneous compacted polymer bed. Preferably, the polymer powder is compacted with a pressure of at least 0.2 MPa, more preferably of at least 1 MPa, even more preferably of at least 2 MPa and most preferably of at least 3 MPa. 

The minimum pressure required to compact a bed of a particular polymer powder at a particular temperature may be determined by the skilled person by routine experimentation. 

Preferably, the maximum pressure applied in compacting a polymer powder is 7 MPa; more preferably 6 MPa; yet more preferable 5 MPa; most preferably 4 MPa. The maximum pressure required to compact a bed of a particular polymer powder at a particular temperature may be determined by the skilled person by routine experimentation. 

 	The compacting takes place at elevated temperature, such that partial melting of the polymer occurs. This temperature can be determined by experiment and depends amongst others on the pressure of compaction and the speed of the belt press. 

 	The polymer powder is exposed to temperature and pressure for a residence time sufficient to bring about the required amount of melting. The skilled person will select an appropriate residence time depending on the other conditions.

The Applicant’s specification relies on others, i.e. a “skilled person”, to determine: (1) the minimum pressure required to compact a bed of a particular polymer powder at a particular temperature, (2) the maximum pressure to compact a bed of a particular polymer powder at a particular temperature, (3) 3. The prior art teaches a process for producing ultra-high molecular weight polyethylene (UHMWPE) tape that includes taking polyethylene powder, and subjecting it to a compaction, calendaring, and drawing process to form a tape. The prior art also states that “compaction can be performed over a temperature range between the onset of melt and melting” and that “higher compaction pressures the operative temperatures for this step can be somewhat lower than those described above.”4 
 Claims 1-151 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without essentially solving what the pressure and temperature requirements are for compacting a powdered polymer that they themselves also have to determine. All three of these factors (temperature, pressure, and polymeric powder material) are both critical and essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As discussed in the preceding section, the Applicant’s specification relies upon others to determine what these factors are.
Claims 1-151  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim has no bounds on what polymeric powder materials are applicable to the invention. Furthermore, despite the type of compound used, the question of what temperature and pressure is requisite to facilitate the claimed melting characteristic during compaction is also left for others to determine. As such, there is no definitive and established invention set forth by the claims as there appears to be no bound to what the Applicant’s claim actually encompasses and no guidance with regard to what the process actually requires in order to perform (i.e. partially melt) as claimed.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 While all the claims are subject to this rejection, the issue is primarily found in independently claim 1. Claims 2-15 either directly or indirectly depend from independent claim 1, which is the sole independent claim currently pending in the application.
        2 DSC refers to Differential Scanning Calorimetry, which is a thermoanalytical technique in which the difference in the amount of heat required to increase the temperature of a sample and reference is measured as a function of temperature.
        3 See WO 2009/002374, cited in the PTO-892 accompanying this action. A copy of which has also been provided with this correspondence.
        4 See WO 2009/002374, p.11 line 20 through p. 12 line 5